Citation Nr: 0423256	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right thigh 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to July 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

No current right thigh disability underlying the veteran's 
complaints of pain is shown.  


CONCLUSION OF LAW

The veteran does not have a right thigh disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the veteran injured his right thigh in 
December 1982 while playing volleyball in service.  Medical 
records from treatment received the day of the injury showed 
palpable tenderness to the right anterior thigh, with no 
edema or dislocation, and with full range of motion without 
crepitation.  The veteran underwent physical therapy, and in 
January 1983 he reported feeling much better and was 
discharged from further therapy.  The record shows the 
veteran was seen again in February 1984 for another similar 
thigh injury.  The veteran was able to walk to the clinic 
with a slight limp.  The lateral aspect of the thigh was 
tender to palpation; range of motion was within normal limits 
with some pain.  The veteran was directed to exercise at 
home.  A physical examination later in February 1984 revealed 
"no problems".  

At the veteran's retirement physical examination, conducted 
in March 1989, he reported the prior injury, but reported his 
health as good.  The examining physician's assessment was 
that there had been a full recovery.

The veteran was afforded a VA medical examination at the VA 
Medical Center (VAMC) in Detroit, Michigan in December 2002.  
The veteran reported to the examiner that he had soreness in 
the right thigh and knee area, and that extra activity seemed 
to increase the pain.  The veteran also reported that it was 
difficult for him to stand or sit for a long time.  He 
reported that his condition had worsened in the preceding 
three or four years.  He reported that he was not taking any 
medications.  Since the veteran's complaints centered in the 
right thigh close to the knee joint, the examiner expanded 
his examination to include the right knee along with the 
right thigh, even though the examination request did not 
mention the knee.  The examiner found on examination that the 
right thigh was normal looking without any swelling or muscle 
atrophy.  There was no discoloration or deformity.  The 
veteran complained of mild tenderness at the distal thigh.  
Examination of the right knee revealed that it was normal 
looking without any swelling or effusion.  There was minor 
tenderness at the superior pole of the patella.  Range of 
motion of the knee was normal, and ligaments were stable.  X-
rays of the right femur and knee were normal, and there was 
no evidence of residuals of traumatic pathology.  The 
examiner concluded that there were no residuals from a right 
thigh injury.

The veteran provided two statements from former employers.  
Mr. A.S. noted that the veteran had worked for him as a 
mechanic, but that, in his last year of employment, he began 
to slow down during the last few hours of each work day.  By 
the end of the work week, the veteran was limping most of the 
day, and ultimately could not work needed extra hours and 
weekends, causing A.S. to terminate the veteran's employment.

A statement from Ms. P.W. indicated that the veteran had 
worked for her occasionally as a bartender, hired for special 
functions.  Despite being an excellent worker, P.W. stated 
that there came a time when she could no longer hire the 
veteran for special functions because he had difficulty 
working and completing his shift.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, while there is evidence of in-service injury to the 
veteran's right thigh, and the veteran currently complains of 
pain and soreness, the examination in December 2002 did not 
reveal current disability underlying the veteran's 
complaints.  More specifically, the examiner affirmatively 
stated that there was no current trauma and no residuals from 
the in-service injury.  This report is consistent with the 
finding made at the veteran's separation examination that the 
veteran had made a full recovery.

The only evidence of record supportive of the veteran's claim 
of residuals of an in-service injury consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(2) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent to describe his history of injury and current 
symptoms, he is not competent to provide a diagnosis or a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board finds the lay statements of S.A. and P.W. are not 
probative because their statements relate only to their 
contemporaneous observations.  Neither of their statements 
establish a diagnosis or connection between the veteran's 
military injury and any current disability.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  The 
competent medical evidence does not reveal a current 
disability, and such evidence stands uncontradicted in the 
record.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim of service connection, the 
Board has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002.  

Specifically regarding VA's duty to notify, the November 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decision, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) reporting the results 
of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran provided, and the RO incorporated into the record for 
consideration, lay evidence discussed above.  The veteran was 
also afforded a VA medical examination that was conducted in 
an attempt to establish a diagnosis and nexus opinion.  Given 
the standard of the regulation, the Board finds that VA has 
no duty to inform or assist that was unmet.  The veteran has 
argued that additional testing is required to uncover the 
nature of his thigh disability; however, there now exists 
competent medical evidence that the veteran does not 
currently have a diagnosed disability underlying his 
complaints.  This evidence is unrefuted by the medical record 
and therefore suffices for adjudication.  38 C.F.R. 
§ 3.159(c)(4) (2003).  


ORDER

Entitlement to service connection for a right thigh 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



